Citation Nr: 0115362	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  94-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left knee and leg 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic post-traumatic headaches.  

4.  Entitlement to an increased evaluation for recurrent, 
post-operative dislocation of the left shoulder, currently 
rated 40 percent disabling.  

5.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision of October 2, 1968, which reduced the 
veteran's service-connected left shoulder disability from 20 
percent to 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from September 1963 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Waco, Texas, 
Department of Veterans' Affairs (VA) Regional Office (RO).  

In a July 1996 decision, the Board denied entitlement to 
service connection for a right lower extremity disability and 
an increased evaluation in excess of 20 percent for 
recurrent, post-operative dislocation of the left shoulder.  
The Board remanded the issues of entitlement to service 
connection for chronic headaches and a nervous disorder.  
While the case was in remand status, the RO granted service 
connection for headaches and assigned a 10 percent rating.  

In August 1993 the veteran raised a claim for entitlement to 
a permanent and total rating for nonservice-connected 
disability pension purposes.  The Board referred that issue 
to the RO in the July 1996 decision.  In September 1998 the 
RO granted entitlement to a permanent and total rating for 
nonservice-connected pension.  

In August 1999 the representative raised a claim for special 
monthly compensation for loss of use of the left upper 
extremity.  In September 1999 the RO granted special monthly 
compensation for loss of use of the left upper extremity.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran filed a VA Form 9 in August 2000, in which he 
requested that he be provided a personal hearing before a 
Member of the Board in Washington, D.C.  By letter dated 
February 20, 2001, the Board notified the veteran that his 
personal hearing before a Member of the Board was scheduled 
for May 3, 2001.  In a letter dated in March 2001, the 
veteran requested cancellation of the May 2001 hearing 
because he was unable to travel to Washington, D.C., due to 
his health.  However, he requested that he be afforded a 
personal hearing before a Member of the Board at the RO in 
lieu of a hearing in Washington, D.C.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the case and 
ensure that there has been compliance 
with applicable provisions of the 
Veterans Assistance Claims Act of 2000 or 
take whatever action is needed to comply.  

2.  The RO should schedule the veteran 
for hearing at the RO before a Member of 
the Board and place in the record a copy 
of the notice to the veteran of the 
scheduling of the personal hearing.  The 
case should eventually be returned to the 
Board. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


